Citation Nr: 0733490	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for macular 
degeneration.

2.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The veteran was afforded a videoconference Board hearing on 
September 5, 2007.  A transcript of the testimony offered at 
this hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The veteran did not incur macular degeneration in 
service.

2.  The veteran did not incur a chronic headache disorder in 
service.  


CONCLUSIONS OF LAW

1.  Service connection for macular degeneration is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Disability manifested by headaches was not incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
letters dated in August 2003, October 2005 and March 2006, 
which also advised the veteran of the evidence and 
information required to establish a claim of entitlement to 
service connection.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the veteran has received notice 
regarding what evidence is necessary to establish a claim for 
service connection, including the downstream elements of 
degree of disability and effective dates, she was not 
provided this notice in a timely fashion.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding her claims of service connection.  
In terms of any notification regarding the elements necessary 
to substantiate a claim of service connection, including 
downstream elements, no prejudice will result to the veteran 
in proceeding because any defect with respect to notice of 
these elements was cured by readjudication of the issues on 
appeal in a subsequent Supplemental Statement of the Case 
dated in March 2007.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1); Pelegrini, 18 Vet. App. at 
121.  In this case, this has been fulfilled by the 
aforementioned letters, which advised the veteran to send the 
RO any evidence in her possession that would substantiate her 
claims.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c).  The RO has obtained all of the veteran's VA and 
service medical records and all private records identified by 
the veteran relevant to the claims on appeal.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2007).  A medical examination is not necessary to decide the 
claims on appeal because, as outlined below in greater 
detail, there is no indication that the claimed disabilities 
are attributable to service. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Macular Degeneration

The veteran's service medical records contain an enlistment 
examination dated in April 1957 that show she entered service 
with 20/20 vision in both eyes.  Her service medical records 
are silent with respect to diagnosis of macular degeneration.  
Her separation examination, dated in April 1960, shows that 
she left service with 20/70 vision in both eyes, correctible 
to 20/20 and that her eyes and pupils were considered normal.

The veteran was first diagnosed as having macular 
degeneration in November 1998 by Steven G. Lin, M.D.  At the 
time, Dr. Lin explained that she had developed choroidal 
neovascularization associated with age-related macular 
degeneration and non-exudative age-related macular 
degeneration in her left eye.  Subsequent treatment records 
from Dr. Lin show that the veteran was classified as legally 
blind in July 2002.  The veteran also sought treatment for 
this disorder at the VA medical center.  None of the medical 
evidence of record regarding this disorder attributes the 
veteran's macular degeneration to service.  

At the aforementioned Board hearing in September 2007, and in 
numerous personal statements of record, the veteran explained 
that she believed her macular degeneration to be attributable 
to service.  She has stated that her vision deteriorated 
during service, and that, in essence, was the inception of 
her macular degeneration.  She further stated that she 
believed that her working conditions as a payroll clerk were 
responsible for her macular degeneration.  Her son also 
explained the effect of his mother's condition had had on her 
independence.

Service connection requires that the claimed disorder be 
incurred in service or be shown to be otherwise related to 
service.  In the present case, there is no competent medical 
evidence that macular degeneration first manifested in 
service.  The veteran's service medical records are silent 
with respect to a diagnosis of macular degeneration and there 
is no evidence that the veteran's refractive error of the eye 
first manifested in service is related to macular 
degeneration.  A refractive error is not a disease subject to 
service connection.  See 38 C.F.R. § 3.303(c) (2007).  The 
veteran's macular degeneration did not first manifest until 
approximately 40 years following her discharge in 1998.  
Moreover, there is no competent medical evidence attributing 
macular degeneration to her period of military service.  The 
Board acknowledges the veteran's assertion that she incurred 
this disability in service, but notes that resolution of 
issues that involve medical knowledge, such as the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layperson is generally not capable of opining on 
matters requiring medical knowledge).  As such, the veteran's 
assertions regarding the etiology of her macular degeneration 
are not competent medical evidence.  Her macular degeneration 
is age-related.  Under these circumstances, the Board finds 
that the preponderance of the evidence is against the claim 
and entitlement to service connection for macular 
degeneration must be denied. 

Headaches

The veteran's service medical records show that in November 
1958 she sought treatment for a severe frontal headache, 
posterior nasal drip and vomiting.  She was diagnosed as 
having acute frontal sinusitis and treated with antibiotics.  
In February 1959, the veteran complained of headaches lasting 
for about two months.  Her eyes were checked at this time and 
her eyeglasses were changed, which apparently resolved the 
headaches.  The remainder of her service medical records are 
silent with respect to headaches and do not disclose a 
diagnosis of a chronic headache disorder.  The veteran's 
separation examination, dated in April 1960, showed a normal 
head, nose, sinuses, mouth, throat and neurological system.  

Following service, there is little evidence of a chronic 
headache disorder.  The private medical records submitted by 
the veteran show no complaints of headache or diagnosis of a 
chronic headache disorder.  VA medical records show 
complaints of headaches associated with using visual 
assistive devices.  There is no evidence regarding a relation 
between headaches and service.  At the aforementioned 
September 2007 Board hearing, the veteran testified that she 
began having headaches in service that have persisted to 
present day.  

Service connection for headaches must be denied.  Except for 
the veteran's contentions, there is no evidence that she 
incurred a chronic headache disorder in service.  Her service 
medical records show two periods of acute headaches, which 
resolved as indicated by clinical records and her separation 
examination.  The post-service medical evidence does not show 
diagnosis of a headache disorder, although the veteran 
complained of what appear to be transitory headaches.  
Because there is a lack of clinical evidence for 
approximately 40 years following service regarding headaches, 
the Board finds that the veteran's testimony is not 
corroborated and not credible.  Moreover, there is no current 
competent evidence of a chronic headache disorder.  


ORDER

Entitlement to service connection for macular degeneration is 
denied.

Entitlement to service connection for headaches is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


